ORDER
WHEREAS, on April 8, 1999, this court suspended petitioner Alan G. Jontz from the practice of law for a period of 24 months with all but 60 days of the suspension stayed, commencing 14 days from the date of this court’s disciplinary order in In *870re Discipline of Jontz, 590 N.W.2d 777 (Minn.1999);
WHEREAS, this court also placed petitioner on 3 years of supervised probation commencing at the end of the 24-month suspension period in the disciplinary order;
WHEREAS, petitioner has filed with this court an affidavit requesting reinstatement and stating he has fulfilled the terms of the disciplinary order with respect to reinstatement following the 60-day suspension; and
WHEREAS, the Director does not object to reinstatement of petitioner;
NOW, THEREFORE, IT IS ORDERED, petitioner is reinstated to the practice of law in the State of Minnesota, effective immediately. Petitioner remains subject to the terms and conditions of the disciplinary order during the stayed suspension period and the probation period. BY THE COURT:
Alan C. Page
Alan C. Page Associate Justice